The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 28 July 2022; which cancels claims 11 and 17, and amends claims 1, 7, 14, 16 and 19.  Claims 1-10, 12-16 and 18-20 are now pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In response to Applicant’s amendment and remarks (pages 10-11 of the instant response), the 35 U.S.C. §112(b) rejection of the claims is deemed to have been overcome and is, therefore, withdrawn.
In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §103 rejection of the claims, Examiner notes the following:
As per claims 1, 14 and 19, Applicant argues that none of the cited references teach that “the processing system determines if the condition of the electrical and/or mechanical component is deteriorated or deteriorating by comparing the condition data to a threshold to determine if the condition or state deviates from the threshold for more than a selected duration” (spanning pages 12-13 of the instant response).  This argument is persuasive.  While Parod et al. does teach monitoring condition data to determine if component(s) are “deteriorating” (i.e.; exceeding thresholds), as noted in the previous Office action and repeated below, Parod et al. does not specify that such a determination is made based upon whether the condition data has exceeded the threshold for more than a selected duration, as instantly claimed.  However, Eid et al. (U.S. Patent No. 6,502,042; newly cited) teaches that it was known in the fault detection arts to determine whether conditions have persisted for a set amount of time (col. 20, lines 12-19).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a set duration of time in the combined system of Pfrenger and Parod et al., as a consideration for determining whether a component is deteriorating, since Eid et al. teaches that it prevents/mitigates “premature false detection of a faulty measurement signal” (col. 20, lines 17-19).
Further as per claims 14 and 19, Applicant argues that none of the cited references teach the “subject matter of the remaining amendments” (page 13 of the instant response).  This argument is persuasive.  However, with regard to the instantly claimed comparing the condition data to historical condition data to determine if the condition or state deviates from the historical condition data by more than a second threshold, as now instantly claimed, Gotoda et al. (U.S. Patent Application Publication No. 2020/008687; newly cited) teaches that it was known in the performance monitoring arts to determine “a statistic … of differences between history data and reference performance data of sensing results in a predetermined period of time … as an amount of degradation of the first sensor” (para[0099]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a criteria of degradation in the combined system of Pfrenger and Parod et al., since Gotoda et al. teaches a resultant benefit of being able to determine degradation state more accurately (para[0101], a degradation state can be estimated with data less affected by a disturbance).
Further as per claims 14 and 19, with regard to any threshold being field dependent and location dependent, as now instantly claimed, Bures et al. (U.S. Patent Application Publication No. 2020/0322703; newly cited) teaches that it was known in the monitoring arts to provide different threshold values to different locations/positions of measurement (para[0277]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such location dependent thresholds in the combined system of Pfrenger and Parod et al., since such would have necessarily provided a resultant increased customizability/accuracy of control.
As per the dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the arguments already addressed above.
Accordingly, claims 1-10, 12 and 13 now stand rejected under 35 U.S.C. §103, as being unpatentable over Pfrenger (U.S. Patent Application Publication No. 2019/0138027) in view of Parod et al. (U.S. Patent Application Publication No. 2019/0165716), similarly as presented in the previous Office action, further in view of Eid et al. (U.S. Patent No. 6,502,042).
As per claim 1, Pfrenger teaches the instantly claimed mobile irrigation system (abstract; Fig 1) comprising: a plurality of spaced-apart and interconnected mobile towers (Fig 1, 16A-D; para[0003, 0023], mobile support towers); a fluid distribution conduit (Fig 1, 24A-D; para[0003, 0026], water distribution conduit) supported by the mobile towers and connected to a source of fluids (para[0003, 0022], water supply/source of water); a plurality of fluid emitters connected to the fluid distribution conduit for applying fluids to fields underneath the mobile irrigation system (Fig 1, 26; para[0003, 0026, 0028], fluid-emitting devices); a plurality of electrical and/or mechanical components associated with the mobile towers and the fluid emitters (Fig 1, 20A-D and 22A-D; para[0003, 0024-0025, 0027], steerable wheels and motors in each tower); a control system for controlling at least some of the electrical and/or mechanical components to control a speed and direction of the mobile towers (para[0006, 0030, 0054], control system for operating the motors to maintain alignment/control movement of the towers) and application of the fluids by the fluid emitters (para[0030]; control operation of fluid-emitting devices); and a monitoring system comprising: a condition sensor for sensing a condition or state of at least one of the electrical and/or mechanical components and generating corresponding condition data (para[0025], detection of adverse circumstance; para[0046], condition factors taken into consideration, such as speed of motor, necessitating monitoring/sensing of such condition factors; para[0051-0052], determining if motors are operating or not); a processing system in communication with the condition sensor […] (para[0006, 0030, 0034, 0054], control system/processor).
However, Pfrenger does not provide for the processing system being operable to - analyze the condition data to determine if the condition or state of the electrical and/or mechanical component is deteriorated or deteriorating by comparing the condition data to a threshold to determine if the condition or state deviates from the threshold […]; generate a corrective action signal if the condition or state of the electrical and/or mechanical components is deteriorated or deteriorating; and transmit the corrective action signal to the control system or to a remote computing device, as instantly claimed.  In this regard, Parod et al. teaches a mobile irrigation system, wherein conditions of system components are monitored, such condition data is analyzed to determine if a component is “deteriorating” (i.e.; exceeds thresholds), and components’ operation is controlled responsively thereto (abstract; para[0005-0006, 0013-0018, 0020, 0055]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such functionality in the system of Pfrenger, since Parod et al. teaches a resultant decrease in susceptibility to overheating of components (para[0001-0004]).
However, neither Pfrenger nor Parod et al. teaches that such a determination is made based upon whether the condition data has exceeded a threshold for more than a selected duration, as instantly claimed.  However, Eid et al. teaches that it was known in the fault detection arts to determine whether conditions have persisted for a set amount of time (col. 20, lines 12-19).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a set duration of time in the combined system of Pfrenger and Parod et al., as a consideration for determining whether a component is deteriorating, since Eid et al. teaches that such a consideration prevents/mitigates “premature false detection of a faulty measurement signal” (col. 20, lines 17-19).
As per claim 2, Pfrenger teaches that the instantly claimed plurality of electrical and/or mechanical components are selected from the group consisting of drive trains for driving the mobile towers (abstract; Fig 1, 22A-D; para[0003, 0005-0007; 0024-0025, 0027, 0029], steering/driving motors in each tower), a pump for pressurizing the fluids in the fluid distribution conduit (para[0003, 0028], water supply to conduits is pressurized); and valves for controlling discharge of the fluids from the fluid emitters (para[0030]).
As per claim 3, Pfrenger teaches the instantly claimed speed sensor (para[0046], condition factors taken into consideration, such as speed of motor, necessitating monitoring/sensing of such condition factors), while Parod et al. further teaches that the instantly claimed condition sensor is a sensor selected from the group consisting of a voltage measurement sensor, a current measurement sensor, a temperature measurement sensor, a vibration measurement sensor, an accelerometer, a slope/gradient measurement sensor, a tire pressure sensor; a rotational speed (RPM) sensor, a water pressure sensor, a water flow rate sensor, a light detection and ranging (LIDAR) sensor, a radio detection and ranging (RADAR) sensor, an ultrasonic distance measuring sensor, a camera, a pressure gauge or sensor; a strain gauge or sensor; and a speed sensor (para[0007-0008, 0041-0042]).
As per claim 4, Pfrenger teaches that the instantly claimed monitoring system further comprises a location sensor for sensing locations of the mobile irrigation system as the condition sensor senses the condition or state of the electrical and/or mechanical component and for generating corresponding location data (Fig 1, 34; para[0074, 0030, 0032, 0037-0039, 0045, 0049], GPS/location-determining component).
As per claim 5, Pfrenger teaches that the instantly claimed processing system is further operable to store the condition data and the location data for a plurality of locations of the mobile system as it moves (para[0035-0036, 0050]).
As per claim 6, Parod et al. further teaches that the instantly claimed corrective action signal indicates the locations at which the condition or state of the of the electrical and/or mechanical component is deteriorated or deteriorating (para[0022, 0025, 0057, 0060]).
As per claim 7, Parod et al. further teaches that the instantly claimed corrective action signal includes at least a portion of the condition data for each of the locations at which the condition or state of the electrical and/or mechanical component is deteriorated or deteriorating (para[0022, 0025, 0057, 0060]).
As per claim 8, Pfrenger teaches the instantly claimed telemetry unit for transmitting [information] to a computer device remote from the mobile irrigation system (para[0040]).  Once the system of Pfrenger is modified by the teachings of Parod et al., such information would advantageously include the corrective actions, since such would increase the user-friendliness and accessibility of the system.
As per claim 9, Pfrenger teaches that the instantly claimed condition or state of the electrical and/or mechanical component is a condition or state selected from the group consisting of an electrical characteristic of the electrical and/or mechanical component; a temperature of the electrical and/or mechanical component; a flow rate of the electrical and/or mechanical component; a water pressure of the electrical and/or mechanical component; a rate of change of the electrical characteristic of the electrical and/or mechanical component; a rate of change of the temperature of the electrical and/or mechanical component; vibrations caused or experienced by the electrical and/or mechanical component; a shaft speed of the electrical and/or mechanical component; and a slope of a ground that the irrigation system is travelling over (para[0046, 0051-0052, 0054]).  In addition, Parod et al. further teaches such conditions (abstract; para[0007-0008, 0014-0018, 0041-0042]).
As per claim 10, Parod et al. further teaches that the instantly claimed processing system determines if the condition of the electrical and/or mechanical component is deteriorated or deteriorating by comparing the condition data to historical condition data (para[0022, 0025], data trends).
As per claim 12, Pfrenger teaches that the instantly claimed signal includes instructions for operating the mobile irrigation system, and wherein the processing system is further operable to transmit the corrective action signal to the control system (para[0040]).  Once the system of Pfrenger is modified by the teachings of Parod et al., such signal would advantageously include the corrective actions, since such would enhance the operability and responsiveness of the system.
As per claim 13, Pfrenger teaches that the instantly claimed instructions for operating the mobile irrigation system are instructions selected from the group consisting of stopping movement of the mobile irrigation system, decreasing a speed of the mobile irrigation system, stopping water discharge from the mobile irrigation system, draining water from the mobile irrigation system, and reversing direction of the mobile irrigation system (para[0024]).
Accordingly, claims 14-16 and 18-20 now stand rejected under 35 U.S.C. §103, as being unpatentable over Pfrenger (U.S. Patent Application Publication No. 2019/0138027) in view of Parod et al. (U.S. Patent Application Publication No. 2019/0165716) further in view of Eid et al. (U.S. Patent No. 6,502,042), similarly as presented above with regard to claims 1-7, 10 and 12, further in view of Gotoda et al. (U.S. Patent Application Publication No. 2020/008687) and Bures et al. (U.S. Patent Application Publication No. 2020/0322703).
As per claim 14, Pfrenger teaches the instantly claimed mobile irrigation system (abstract; Fig 1) comprising: a plurality of spaced-apart and interconnected mobile towers (Fig 1, 16A-D; para[0003, 0023], mobile support towers); a fluid distribution conduit (Fig 1, 24A-D; para[0003, 0026], water distribution conduit) supported by the mobile towers and connected to a source of fluids (para[0003, 0022], water supply/source of water); a plurality of fluid emitters connected to the fluid distribution conduit for applying fluids to fields underneath the mobile irrigation system (Fig 1, 26; para[0003, 0026, 0028], fluid-emitting devices); a plurality of electrical and/or mechanical components associated with the mobile towers and the fluid emitters (Fig 1, 20A-D and 22A-D; para[0003, 0024-0025, 0027], steerable wheels and motors in each tower); a control system for controlling at least some of the electrical and/or mechanical components to control a speed and direction of the mobile towers (para[0006, 0030, 0054], control system for operating the motors to maintain alignment/control movement of the towers) and application of the fluids by the fluid emitters (para[0030]; control operation of fluid-emitting devices); and a monitoring system comprising:
a condition sensor for sensing a condition or state of a first one of the electrical and/or mechanical components and generating corresponding condition data (para[0025], detection of adverse circumstance; para[0046], condition factors taken into consideration, such as speed of motor, necessitating monitoring/sensing of such condition factors; para[0051-0052], determining if motors are operating or not);
location sensor for sensing locations of the mobile irrigation system as the condition sensor senses the condition or state of the first one of the electrical and/or mechanical component and for generating corresponding location data (Fig 1, 34; para[0074, 0030, 0032, 0037-0039, 0045, 0049], GPS/location-determining component);
a processing system in communication with the condition sensor (para[0006, 0030, 0034, 0054], control system/processor) and operable to - 
store the condition data and the location data for a plurality of locations of the mobile system as it moves (para[0035-0036, 0050]); […].  Similarly applies to claim 19.
However, Pfrenger does not provide for the processing system being operable to analyze the condition data to determine if the condition or state of the first one of the electrical and/or mechanical component is deteriorated or deteriorating by comparing the condition data to a first threshold to determine if the condition or state deviates from the first threshold […]; considering data from additional condition sensors; generate a corrective action signal if the condition or state of the first one of the electrical and/or mechanical components is deteriorated or deteriorating, the corrective action signal identifying the first one of the electrical and/or mechanical components and including at least some of the condition data and the location data; and transmit the corrective action signal to the control system or to a remote computing device, as instantly claimed.  In this regard, Parod et al. teaches a mobile irrigation system, wherein conditions of system components are monitored, such condition data of a plurality of condition sensors is analyzed to determine if a component is “deteriorating” (i.e.; exceeds thresholds), and components’ operation is controlled responsively thereto (abstract; para[0005-0006, 0013-0018, 0020, 0055]), wherein the control indicates the location(s) and condition data of the deteriorated/deteriorating component(s) (para[0022, 0025, 0057, 0060]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such functionality in the system of Pfrenger, since Parod et al. teaches a resultant decrease in susceptibility to overheating of components (para[0001-0004]).  Similarly applies to claim 19.
Furthermore, neither Pfrenger nor Parod et al. teaches that such a determination is made based upon whether the condition data has exceeded a threshold for more than a selected duration, as instantly claimed.  However, Eid et al. teaches that it was known in the fault detection art to determine whether conditions have persisted for a set amount of time (col. 20, lines 12-19).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a set duration of time in the combined system of Pfrenger and Parod et al., as a consideration for determining whether a component is deteriorating, since Eid et al. teaches that it prevents/mitigates “premature false detection of a faulty measurement signal” (col. 20, lines 17-19).  Similarly applies to claim 19.
Furthermore, neither Pfrenger, Parod et al. nor Eid et al. teaches the instantly claimed comparing the condition data to historical condition data to determine if the condition or state deviates from the historical condition data by more than a second threshold, as instantly claimed.  However, Gotoda et al. teaches that it was known in the performance monitoring arts to determine “a statistic … of differences between history data and reference performance data of sensing results in a predetermined period of time … as an amount of degradation of the first sensor” (para[0099]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a criteria of degradation in the combined system of Pfrenger, Parod et al. and Eid et al., since Gotoda et al. teaches a resultant benefit of being able to determine degradation state more accurately (para[0101], a degradation state can be estimated with data less affected by a disturbance).  Similarly applies to claim 19.
Furthermore, neither Pfrenger, Parod et al., Eid et al. nor Gotoda et al. teaches the first/second threshold being field dependent and location dependent, as instantly claimed.  However, Bures et al. teaches that it was known in the monitoring arts to provide different threshold values to different locations/positions of measurement (para[0277]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such location dependent thresholds in the combined system of Pfrenger, Parod et al., Eid et al. and Gotoda et al., since such would have necessarily provided a resultant increased customizability/accuracy of control.  Similarly applies to claim 19.
As per claim 15, Pfrenger teaches that the instantly claimed plurality of electrical and/or mechanical components are selected from the group consisting of drive trains for driving the mobile towers (abstract; Fig 1, 22A-D; para[0003, 0005-0007; 0024-0025, 0027, 0029], steering/driving motors in each tower), a pump for pressurizing the fluids in the fluid distribution conduit (para[0003, 0028], water supply to conduits is pressurized); and valves for controlling discharge of the fluids from the fluid emitters (para[0030]).  Pfrenger further teaches the instantly claimed speed sensor (para[0046], condition factors taken into consideration, such as speed of motor, necessitating monitoring/sensing of such condition factors), while Parod et al. further teaches that the instantly claimed condition sensor is a sensor selected from the group consisting of a voltage measurement sensor, a current measurement sensor, a temperature measurement sensor, a vibration measurement sensor, an accelerometer, a slope/gradient measurement sensor, a tire pressure sensor; a rotational speed (RPM) sensor, a water pressure sensor, a water flow rate sensor, a light detection and ranging (LIDAR) sensor, a radio detection and ranging (RADAR) sensor, an ultrasonic distance measuring sensor, a camera, a pressure gauge or sensor; a strain gauge or sensor; and a speed sensor (para[0007-0008, 0041-0042]).  Similarly applies to claim 20.
As per claim 16, Parod et al. further teaches that the instantly claimed processing system determines if the condition of the electrical and/or mechanical component is deteriorated or deteriorating by comparing the condition data to historical condition data (para[0022, 0025], data trends).
As per claim 18, Pfrenger teaches that the instantly claimed … signal includes instructions for operating the mobile irrigation system, and wherein the processing system is further operable to transmit the corrective action signal to the control system (para[0040]).  Once the system of Pfrenger is modified by the teachings of Parod et al., such signal would advantageously include the corrective actions, since such would enhance the operability and responsiveness of the system.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Atchison et al. (U.S. Patent Application Publication No. 2020/0318464; para[0373]) and Shibata (U.S. Patent Application Publication No. 2017/0292989; para[0018], claim 13) are cited for teaching that it was known in the art to determine the health/state of a component based upon historical data.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
10/6/22